Exhibit 10.4

2014 Annual Base Salaries

 

Executive Officer

   Prior Base Salary      2014 Base Salary  

Douglas C. Bryant

President and Chief Executive Officer

   $ 511,396       $ 526,738   

Robert J. Bujarski

Senior Vice President, Business Development and General Counsel

   $ 330,440       $ 335,000   

Mark Smits

Senior Vice President, Commercial Operations, North America

   $ 310,000       $ 325,000   

Timothy T. Stenzel

Chief Scientific Officer

   $ 315,000       $ 315,000   

Randall Steward

Chief Financial Officer

   $ 315,000       $ 335,000   

John D. Tamerius

Senior Vice President, Clinical and Regulatory Affairs

   $ 298,883       $ 305,000   